             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )       CRIMINAL NO.: 18-00217-KD-B
                                            )
EMILIANO MONTALVO-GASPAR,                   )
                                            )
       Defendant.                           )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

       Pursuant to the United States Magistrate Judge’s Report and Recommendation

(Doc. 26) and without any objection having been filed by the parties, Defendant

Montalvo-Gaspar’s plea of guilty to Count Two of the Indictment is now accepted and

the Defendant is adjudged guilty of such offense.

       A sentencing hearing has been scheduled for December 14, 2018 at 9:00 a.m. in

Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama

36602 under separate order.

                      DONE the 3rd day of October 2018.

                                     /s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
